Citation Nr: 0325334	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-20 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a heart condition claimed as mitral valve 
prolapse (MVP) with tachycardia, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney 
at Law


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1975 to December 
1980, December 1982 to October 1986, and from December 1986 
to January 1993.

This appeal is from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in pertinent part, denied 
service connection for a heart condition consisting of mitral 
valve prolapse.  The RO found new and material evidence to 
reopen the previously denied claim, and it denied the claim 
again.

The veteran's appeal initially included the matter of 
entitlement to increased rating for fibromyalgia with 
undifferentiated connective tissue disease rated 0 percent 
disabling.  His notice of disagreement asserted entitlement 
to a 100 percent rating because the fibromyalgia made him 
unemployable.  In May 2002 the RO granted the maximum 
schedular rating for fibromyalgia, 40 percent, and a total 
rating for individual unemployability, both effective from 
the date of the claim.  The RO notified the veteran that 
these were complete grants of benefits, which resolved his 
appeal as to those matters.  The Board concurs.  In seeking 
an increased rating, a claimant is presumed to seek the 
maximum benefit provided, and the RO and Board must consider 
all available ratings for that condition.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  In light of the award of the 
maximum schedular rating for fibromyalgia and of the award of 
a total rating for individual unemployability, the Board 
deems the veteran in receipt of the maximum benefit provided 
by law for his fibromyalgia and the appeal is moot.

A claim of entitlement to an earlier effective date for total 
disability based on individual unemployability (TDIU) is the 
subject of a remand appended to this decision.




FINDINGS OF FACT

1.  Since a July 1993 denial of service connection for heart 
condition claimed as mitral valve prolapse and sinus 
tachycardia, evidence has been presented or secured that 
bears directly on whether the veteran incurred the claimed 
conditions in service.

2.  The veteran obtained a diagnosis of mitral valve prolapse 
in service and he had several documented episodes of sinus 
tachycardia.

3.  The veteran does not now have mitral valve prolapse or 
any disability attributable to mitral valve prolapse.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection 
for mitral valve prolapse and sinus tachycardia is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).

2.  New and material evidence has been presented or secured 
to reopen a claim of entitlement to service connection for a 
heart condition claimed as mitral valve prolapse with sinus 
tachycardia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran does not have current disability resulting 
from mitral valve prolapse incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  VA regulations 
promulgated to implement the Act provide for the retroactive 
effect of the regulations, except as specified.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran had filed the form necessary 
to initiate a claim for disability compensation prior to the 
instant claim.  The RO provided the veteran forms to 
authorize non-government custodians of medical records to 
release information to VA.  No other forms are necessary in 
this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's letter of 
February 2002 discharged VA's notice requirements under VCAA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained extensive service 
medical records, Social Security Administration (SSA) 
records, and private medical records.  The veteran has also 
submitted evidence.  The veteran's claims file contains all 
the evidence of which the file gives notice.  VA has 
discharged its duty to assist the veteran to obtain 
information and evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA examined the veteran in May 1995 and again in 
March 2002.  The reports of multiple diagnostic tests are of 
record, and VA has obtained medical opinions pertinent to the 
matter on appeal.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no such failure 
in this case.  

The Board sees no areas in which further development may be 
fruitful. The RO has notified the veteran of the requirements 
of the VCAA and implementing regulations, and those 
requirements have been substantially met by the RO.


II.  Service Connection

A.  Whether to Reopen Previously Disallowed Claim

VA disallowed the veteran's claim for service connection for 
a heart condition in July 1993 and notified the veteran by 
letter of August 1993.  He filed a notice of disagreement in 
August 1993.  After receiving a statement of the case, he did 
not perfect the appeal, and the determination became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2002); see also Suttman v. Brown, 5 Vet. App. 127, 135 
(1993) (section 7105(c) finality also subject to section 5108 
exception).  In March 1995, he applied to reopen the claim.  
The RO readjudicated the claim in June 1996, and denied 
finding no new and material evidence.  The veteran appealed, 
and upon submission of additional evidence, the RO found 
there was new and material evidence, reopened the claim, 
38 U.S.C.A. § 5108 (West 2002), and denied it.

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The regulation defining new and material evidence in this 
case is the version effective at the time he filed 
application to reopen.  See 38 C.F.R. § 3.156(a) (1998).  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Given the low 
threshold for evidence to be new and material, for example, 
to be "so significant that it must be considered in order to 
fairly decide the merits of the claim," 38 C.F.R. 
§ 3.156(a), it need only "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The initial disallowance was based on service medical records 
showing diagnoses of MVP and findings of sinus tachycardia 
with a negative VA examination in March 1993 showing a 
diagnosis of MVP by history and currently asymptomatic.  The 
RO denied the claim for lack of current disability.

In May 1999, the veteran had a medical evaluation with Dr. 
Patel prior to right shoulder surgery required, in part, 
because of a history of MVP.  On physical examination, the 
doctor heard the click of MVP.  This evidence is new and not 
redundant or cumulative.  The finding bears directly and 
substantially on the matter to be determined, because it 
fills a gap in the evidence of July 1993.  Given the low 
burden placed on evidence to be new and material, Hodge, 155 
F.3d 1356, it is so significant that it must be considered in 
the context of all the evidence to decide the claim fairly.  
38 C.F.R. § 3.156(a) (2001).  Consequently, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002).

B.  Service Connection for Heart Condition Claimed as MVP and 
Sinus Tachycardia

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Regarding sinus tachycardia, service medical records show 
several notations of sinus tachycardia.  There is no 
diagnosis of this as a pathological condition, nor does any 
medical practitioner of record opine or even suggest that the 
several findings are pathologic.  Multiple post-service 
measurements of the veteran's cardiac rhythm noted sinus 
bradycardia, or slow heartbeat.  VA Electrocardiograms (ECG) 
of April 1993 and August 1995 noted sinus bradycardia.  An 
August 1995 Holter monitor summary found the long-term ECG 
exhibited sinus rhythm with symptoms correlating 
intermittently with increased heart rate; there were 
occasional episodes of sinus arrhythmia, and symptomatic and 
asymptomatic ST segment changes were seen.  Dr. Greenberg, 
the veteran's private primary physician, reviewed the report 
in August 1995, finding them unremarkable.  Subsequent 
private medical records through May 1999 are without any 
diagnosis of tachycardic or other cardiac rhythm event as 
pathologic.  A March 2002 VA examination for compensation 
purposes found normal heart rhythm.  The clear preponderance 
of the evidence is that the veteran does not have a 
disability that results from any cardiac rhythmic pathology 
incurred in or aggravated in service.

Regarding MVP, the veteran developed symptoms of 
lightheadedness, dizziness and had episodes of syncope in 
service in May 1983.  He had clinical diagnosis of probable 
MVP and after cardiac workup, the diagnosis of MVP was 
continued.  The record is contradictory regarding whether the 
MVP was ever confirmed by echocardiogram.  An undated medical 
screening problem list includes MVP with the notation "never 
had echo."  A cardiology consultation report of April 1986 
noted an impression of minimal MVP based on graded stress 
test performance, physical examination, and echo[cardiogram] 
findings.  The echocardiogram report is not of record and the 
findings are not specifically reported anywhere.  Between May 
1983 and separation multiple symptoms such as atypical chest 
pain, fatigue, and palpitation were attributed to the MVP.  
He was placed on Inderal to control symptoms.  After first 
obtaining temporary and then permanent profiles limiting his 
physical activities due to MVP, he took disability discharge 
from the Regular Army in 1986.  When seeking entrance into 
the Army Reserve, the veteran reported being asymptomatic of 
any heart condition.  He was apparently asymptomatic until 
May 1991, when he had an episode of palpitations.  He was 
seen in a private emergency room and again prescribed 
Inderal.  The remainder of the medical records in service is 
predominantly about fibromyalgia and undifferentiated 
connective tissue disorder, which appeared to present with 
some of the same symptoms previously attributed to MVP.

Physical examination for Social Security Disability Insurance 
in March 1993 was negative for current findings and noted a 
diagnosis of probable MVP.  In January 1994, a Social 
Security Administration Administrative Law Judge found the 
veteran was disabled by multiple severe conditions, including 
MVP.  Beyond the finding of severe MVP, the decision 
described symptoms and disabilities attributed to other 
conditions.  The medical records the SSA has provided do not 
show severe MVP; they are primarily the service medical 
records noted above and the private medical records discussed 
below.

The veteran had a VA echocardiogram in April 1993, which 
showed there was no MVP.  VA compensation examination in May 
1993 noted and diagnosed history of MVP, currently 
asymptomatic.  The veteran was seen in a private emergency 
room in October 1994 for a fainting spell (syncope); no cause 
was determined.

Several physicians in a group practice have followed the 
veteran since service.  In August 1995, Dr. Greenberg took a 
general medical history.  The veteran reported mitral valve 
prolapse with episodes of palpitations.  The veteran's heart 
was normal on clinical examination.  The impression was MVP.  
Dr. Greenberg obtained an echocardiogram report in August 
1995.  It showed that the veteran had no MVP and only a trace 
of mitral and tricuspid insufficiency.  The records 
thereafter repeatedly note, "Mitral Valve Prolapse.  Not 
shown by echocardiogram."

In October 1995, Dr. McCaffrey, apparently following the 
veteran for fibromyalgia, noted the veteran's report of chest 
pain due to MVP and pneumonia as a child.  Examination 
revealed a grade I/VI midsystolic murmur in the mitral area.  
The doctor made no diagnosis regarding the murmur.
 
On neurosurgical consultation in January 1997, Dr. Brand 
heard no murmur.  On pre-surgery evaluation in January 1999, 
Dr. Patel noted a click of MVP.

The veteran was provided a VA compensation examination in 
March 2002.  The examiner conducted a thorough review of the 
veteran's service medical records, VA claims file and the 
private medical records the veteran brought to the 
examination.  Current examination of the heart was negative 
and the examiner noted he was otherwise asymptomatic.  The 
examiner noted no MVP per August 1995 echocardiogram and no 
diagnosis pending repeat echocardiogram.  An echocardiogram 
done in April 2002 found no MVP.

VA is authorized to pay service-connected disability 
compensation only for current disability.  Gilpin v. West, 
155 F. 3d 1353, 1356 (1998); Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997).  Where a claim seeks benefits not provided 
by law, it must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran does not have any current disability attributable 
to sinus tachycardia or any other arrhythmic disorder.  
Notwithstanding the findings in service, the claim must be 
denied.  Sabonis, 6 Vet. App. 426.

There is strong evidence that the diagnosis of MVP was 
erroneous and that the persistent notation thereafter of 
history of MVP and the attribution of symptoms to MVP 
maintained and amplified the error.  Seen in context of the 
whole service medical record, it appears that the single 
report that referenced diagnosis by echocardiogram 
"misspoke."  The service medical record is extensive.  
There is no echocardiogram report of record.  There is the 
problem list explicitly stating there was no echocardiogram.  
However, the veteran testified in March 1995 that he had an 
echocardiogram in service. Most significantly, two 
echocardiograms, the first analyzed by the veteran's primary 
physician and both reviewed by the March 2002 VA examiner, 
have found the veteran does not have MVP.  The negative 
findings by echocardiogram in 1995 and again in 2002 are far 
more probative than the May 1999 report by a physician that 
he heard a click when listening with a stethoscope.  The 
strong preponderance of the evidence is that the current 
findings of no MVP are correct and the past diagnoses of MVP 
are wrong.

Even, considering alternatively that the diagnosis in service 
was correct, the medical evidence clearly shows no symptoms 
attributed to MVP during the time this claim has been 
pending.  The veteran testified that he had symptoms in 
October 1994.  The veteran is a layperson.  He is not 
competent to proffer his medical opinion as medical evidence.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The October 
1994 hospital records diagnosed only syncope without any 
finding of cause.  The extensive medical records since his 
separation from service do not document symptoms attributed 
to MVP.  Rather, they note the historical diagnosis of MVP 
and the veteran's complaints, show negative findings and that 
he does not have a mitral valve prolapse.

As with tachycardia, the veteran does not have any current 
disability related to MVP.  He is not entitled to 
compensation for a disability he does not currently have.  
Gilpin, 155 F. 3d at 1356; Degmetich, 104 F.3d at 1332.  Such 
a claim seeks benefits not provided by law and must be 
denied.  Sabonis, 6 Vet. App. at 430. 


ORDER

Service connection for a heart condition claimed as mitral 
valve prolapse with sinus tachycardia is denied.


REMAND

In March 2003, the veteran filed a notice of disagreement 
with a February 2003 disallowance of an earlier effective 
date for TDIU benefits.  He must receive a statement of the 
case on the issue.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2002); Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 1991); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2002).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing Board Member at the RO 
in connection with filing a substantive appeal, but are not 
entitled to such a hearing until a substantive appeal has 
been properly filed at the RO.  38 C.F.R. § 20.703 (2002).

Accordingly, the case is REMANDED for the following action:

Review the matter of entitlement to an 
earlier effective date for TDIU as 
required by the regulation governing 
action upon receipt of an NOD, and if the 
matter is not favorably resolved, provide 
the appellant and his representative an 
SOC with the required information about 
time and manner of perfecting an appeal.  
38 C.F.R. § 19.26 (2002).  Thereafter, 
the issue is to be returned to the Board 
if, and only if, the appellant perfects 
his appeal by filing a timely and 
adequate substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



